CleanSpark

 

Exclusive Partner Agreement

 



 

 

Effective Date: August 6, 2020

 

CleanSpark, Inc. and Sunshine Energy

 



  

 

 

CleanSpark Exclusive Partner Agreement



This Partner Agreement (this “Agreement”) is entered into effective as of August
6, 2020 (the “Effective Date” by and between CleanSpark, Inc., Nevada
Corporation (“CleanSpark”) having a business address at 1185 S. 1800 W. Suite 3
Woods Cross, UT 84087, and Sunshine Energy Corp., a Costa Rican Corporation
(“Partner”) having a business address at Aptdo 123-1250. CleanSpark and Partner
may be referred to in this Agreement individually as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

A.CleanSpark is a diversified software and services company.

 

B.Sunshine Energy (“Partner”) is a Company in the business of providing Solar,
Energy Storage and Microgrid solutions.

 

C.CleanSpark and Partner desire to enter into an exclusive marketing, sales
agreement to purchase, sell and market CleanSpark’s products and services in the
Country of Costa Rica and on the terms and conditions set forth in this
Agreement and Partner and CleanSpark each desires to be so engaged.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the foregoing recitals, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

1.Definitions.

(a) “CleanSpark Intellectual Property" means Intellectual Property of CleanSpark
and CleanSpark’s Marks.

 

(b) "CleanSpark Materials" means any information, content and materials provided
by CleanSpark to Partner describing the Products for use in conjunction with
marketing the Products.

 

(c) "CleanSpark Site" means a CleanSpark web site, including, without
limitation, www.CleanSpark.com and any related domains and subdomains, through
which prospective customers may request information on the Products and/or
customers may access and use the Products.

 

(d) "Confidential Information" means any confidential information of a Party,
including, without limitation, designs, trade secrets, inventions, drawings,
technical data, documentation, diagrams, specifications, know-how, ideas,
processes, methods, formulas, models, flow charts, software completed or in
various stages of development, source code, object codes, test results,
marketing techniques and materials, price lists, pricing policies, research and
development activities, work in process, any scientific, engineering,
manufacturing, marketing, development, or business plan, present or future
products, sales, suppliers, partners, employees, investors or business, whether
in oral, written, graphic, or electronic form.


(e) "Customer" means a third party that has subscribed to or purchased the
Products, directly or through Partner, or through a referral made Partner by
CleanSpark.


(f) "Customer Data" means information relating to Customers collected by or for
CleanSpark in connection with the Products, including the Customer's contact
information. The parties acknowledge that CleanSpark has the right to use
Customer Data in connection with the Products and the marketing and sale of
other CleanSpark products and services.

 



 2 

 


(g) "Intellectual Property" means any and all intellectual property or
proprietary rights under any jurisdiction, including without limitation: (i) the
Marks; (ii) inventions, discoveries and ideas, whether patentable or not, and
all patents, patent disclosures, patent registrations, and applications thereof;
(iii) published and unpublished works of authorship, whether copyrightable or
not (including without limitation databases and other compilations of
information), copyrights and copyrightable works (including computer programs),
registrations and applications thereof, and rights in data and databases; (iv)
trade secrets, know-how, and other Confidential Information; (v) all moral
rights in the foregoing (that is, the right to claim authorship of or object to
the modification of any work); and (vi) all other intellectual property rights,
in each case whether registered or unregistered and including all applications
for, and renewals, extensions, restorations, and reinstatements of, such rights,
and all similar or equivalent rights or forms of protection provided by
applicable law in any jurisdiction throughout the world.

 

(h) "Marks" means the trademarks, including registered and common law
trademarks, trade names, trade dress, service marks, logos, corporate names,
domain names and designations of a Party, together with all of the goodwill
associated therewith and symbolized thereby.

 

(i) "mPulse" means a variety of online tools and resources (controller) provided
by CleanSpark to businesses and organizations to manage microgrid resources and
distributed energy as CleanSpark customers.

 

(j) "mVSO" means a variety of online tools and resources to create and share
distributed energy and solar proposals, provided by CleanSpark to energy
developers and EPCs.


(k) “Partner Intellectual Property" means Intellectual Property of Partner and
Partner’s Marks.


(l) "Partner Site" means Partner's web site through which partners can find
CleanSpark product information, contact support or refer inquiries to CleanSpark
Sales.


(m) "Products" means CleanSpark's software, hardware products and services,
including, without limitation, the mVSO, mPulse, SwitchGear, Energy Storage
Products and a variety of related offerings.


(n) "Subscriber" means for each Customer, the individuals or entities contained
within a Product database for such Customer's use of such Products.


(o) "Subscriber Data" means all information and data relating to Subscribers
collected by CleanSpark in connection with the Customer's use of the Products,
including, without limitation, Subscribers' names, addresses, e-mail addresses,
and the like.

 

(p) “SwitchGear” and “Hardware” means the equipment or power sources provided by
CleanSpark which utilize CleanSpark software and controls to optimize their use.


(q) "User Agreements" means CleanSpark's Web Site and Products Terms and
Conditions of Use, Privacy Policy, Anti-Spam Policy, and any other acceptable
use policy, content restrictions, user agreements, and other terms and
conditions governing use of the Products, generally available through the
CleanSpark Site, as each of the foregoing may be amended by CleanSpark from time
to time in its sole discretion.


(r) "User Data" means the Customer Data and the Subscriber Data.

 

 

2.Partner and CleanSpark Activities and Responsibilities.


(a) Appointment. Subject to the terms and conditions of this Agreement,
CleanSpark and Partner agree on an exclusive basis inside the Country of Costa
Rica to provide products and services to as set forth in this agreement, and
Partner accepts the terms and conditions set forth in this Agreement.


(b) Marketing and Promotion. Subject to the terms and conditions of this
Agreement, Partner shall actively promote and market the Products on the Partner
Site and in promotional messages to prospective Customers in accordance with
CleanSpark's then-current policies and requirements. Partner’s marketing efforts
may include efforts such as: sharing leads; disseminating marketing collateral;
conducting training sessions, sales meetings and informational briefings; making
joint sales presentations and product demonstrations; and developing marketing
strategies with respect to its marketing obligations hereunder.


(c) Product Resale. Subject to the terms and conditions of this Agreement and
CleanSpark's then-current policies and requirements, CleanSpark, agrees to
exclusively inside the borders of Costa Rica permit Partner to resell the
Products to prospective Customers through use of the partner site made available
to Partner by CleanSpark or through a CleanSpark Authorized Sales
Representatives. In the event that Partner is to be invoiced directly for all or
a portion of its Customer's use of the Products in accordance with CleanSpark
policies and procedures, Partner shall be solely responsible for all payments
due to CleanSpark in connection with such use, whether or not each Customer pays
Partner for such use.


(d) Marketing Collateral. CleanSpark, in its sole discretion, may provide
Partner with marketing collateral (which may include electronic marketing
materials and corporate logo, marketing brochures, product lists, tutorials or
demonstrations) concerning the Products in such quantities as deemed necessary
by CleanSpark for distribution to prospective Customers and other valid
purposes.

 



 3 

 


(e) Costs. Each Party will be responsible for its own out-of-pocket expenses
(for example, travel expenses, marketing materials and other direct costs)
incurred in connection with the marketing and other activities contemplated by
this Agreement.


(f) Limitations. Partner is authorized to represent to prospective Customers
only those facts about the Products as are stated in current Product
descriptions and advertising or are delivered in other non-confidential or
non-proprietary written material. Partner is not authorized to transfer, sell or
license or otherwise assign, or enter into binding agreements for any of
CleanSpark's products or services.

(g) CleanSpark Policy and End User Requirements. Partner agrees to CleanSpark's
policies posted on the CleanSpark Site and in effect from time to time,
including, without limitation, the User Agreements. Partner shall not distribute
or otherwise make available the Products to any third party (each an "End User")
except through the partner site or through an Authorized Sales Representative
made available to partner by CleanSpark. In any case, Partner shall not make the
Products available to an End User unless such End User acknowledges and agrees
to abide by, or Partner is authorized to bind End User to abide by, the User
Agreements.

 

(h) Partner Obligations. Partner agrees to use best efforts to sell products and
services described in this Agreement. Partner agrees to perform its obligations
under this Agreement in a manner satisfactory to CleanSpark and in compliance
with all applicable laws and the terms and conditions of this Agreement.

 

(i) Standards. Partner shall conduct business in a manner that reflects
favorably at all times on the Products and the good name, goodwill, and
reputation of CleanSpark. Partner shall avoid deceptive, misleading, or
unethical practices that are or might be detrimental or disparaging to
CleanSpark or the Products. Partner shall not publish or employ or cooperate in
the publication or employment of any misleading or deceptive materials relating
to the Products. Partner shall make no covenants, representations, warranties or
guarantees to End Users or to the trade with respect to the specifications,
features, or capabilities of the Products which are inconsistent with the
literature distributed by Partner, or which are inconsistent with the then
current User Agreement.


(j) [Intentionally left blank]

 

(k) Feedback. Partner agrees that any advice, feedback, criticism, or comment
given by it to CleanSpark relating to CleanSpark’s Intellectual Property rights
are given to CleanSpark without claim of Intellectual Property rights, may be
used by CleanSpark freely and without restriction, and will not enable Channel
Partner to claim any interest in or ownership of CleanSpark’s Intellectual
Property rights.

 

3.Partner Benefits, Costs and Commitments


(a) Partner will have the exclusive right to market and sell CleanSpark’s
products and services in the Country of Costa Rica.


(b) Partner will pay to CleanSpark an annual fee in the amount of Thirty-Six
Thousand Dollars ($36,000) or Three Thousand Dollars ($3,000) on a monthly basis
with an effective date of September 1, 2020. In exchange for said fee Partner
will receive an unlimited seat license for the full version of mVSO (the “mVSO
Annual Fee”) during each such year. Partner agrees such access will solely be
used for its designated business in Costa Rica and seats will only be provided
to individuals that are directly employed by Partner.

 

(c) Partner agrees to exclusively Purchase from CleanSpark any Energy Storage
Systems (ESS) used or sold as part of the Partner’s business. Any Battery Energy
Storage System (BESS) used or sold that is below the 100 kWh minimum is not part
of this exclusivity. If CleanSpark is unable to provide the required ESS or
equivalent products in good faith the Partner can purchase the ESS from another
party with no less than 15 days written notice.

 

(d) Partner agrees to exclusively Purchase from CleanSpark any Energy Controls
Solutions (ECS) used or sold as part of the Partner’s business. If CleanSpark is
unable to provide the required ECS or equivalent products in good faith the
Partner can purchase the ECS from another party with no less than 45 days
written notice.

 

(e) Partner will provide a sales pipeline update to CleanSpark no less than once
a week.

 

 4 

 

 



4.CleanSpark Commitments


(a) CleanSpark agrees to act in good faith and use its commercial best efforts
to offer ECS and ESS solutions at competitive rates and further agrees to work
with Partner on negotiated discounts on an as needed basis to the mutual benefit
or CleanSpark and Partner.

 

(b) CleanSpark agrees to continue to support its mVSO Software in the Costa Rica
market for the sole benefit of the Partner as long as this agreement is valid.
CleanSpark, further agrees to provide training and support to a Partner
designated contact so that such Contact can directly train other Partner
employees to use its mVSO software.

 

(c) CleanSpark will provide a designated sales representative to support the
Partner with proposals that incorporate CleanSpark Products and services as
further defined in Section 5.

 

(d) CleanSpark will provide Technical Support services to Partner at discounted
rates as defined in Section 5.

 

(e) CleanSpark agrees to only sell its products and services in the country of
Costa Rica through Partner.

 

5.Technical Support


(a) During the Term CleanSpark shall provide Partner and End Users with
technical support for CleanSpark products and services, in accordance with the
associated CleanSpark products standard terms and conditions. Partner and
CleanSpark agree to provide technical point of contact for covered issues that
arise prior to the completion of any sale of CleanSpark’s products and/or
services.


(b) General support will include:

 

(i) Access to knowledge base; and

 

(ii) Access to CleanSpark Product Specialist and Sales Engineer for general
inquires.

 

CleanSpark reserves the right to require payment of a fee in advance of any
support services, as deemed necessary.

 

(c) Technical Support, including sales engineering for ongoing projects or
maintenance, may incur additional fees. CleanSpark will provide discounts for
support fees for Partners and Customers. Support fees will be outlined as part
of each project.

 

6.Intellectual Property.


(a) Intellectual Property Ownership. CleanSpark shall retain sole and exclusive
right, title, and interest to the CleanSpark Site, all CleanSpark Products, the
technology underlying or related to the CleanSpark Products, CleanSpark
Materials, and all CleanSpark Intellectual Property therein. Partner shall
retain sole and exclusive right, title, and interest to all Partner Intellectual
Property. Except for the express licenses granted under this Agreement, this
Agreement does not grant any licenses or transfer any rights to any Intellectual
Property of either Party.

 

(b) Marks License.

 

(i) CleanSpark Marks. During the Term, and subject to the terms and conditions
set forth herein, CleanSpark grants to Partner a non-exclusive,
non-transferable, non-sublicensable, royalty-free, limited right to use and
publicly display the CleanSpark Marks solely: (A) in connection with performing
Partner’s obligations under this Agreement; (B) upon prior written approval of
CleanSpark in connection with any additional use thereof, and (C) in accordance
with CleanSpark's standard trademark guidelines or other restrictions described
in any written approval for additional use thereof.


(ii) Partner Marks. During the Term and subject to the terms and conditions set
forth herein, Partner grants to CleanSpark a non-exclusive, non-transferable,
non-sublicensable, royalty-free, limited right to use and publicly display the
Partner Marks solely: (A) in connection with performing CleanSpark’s obligations
under this Agreement; (B) upon prior written approval of Partner in connection
with any additional use thereof, and (C) in accordance with Partner’s standard
trademark guidelines or other restrictions described in any written approval for
additional use thereof.


(iii) Trademark Review and Approval. Each Party will have the right to
pre-approve any and all uses of such Party's Marks, including any marketing
collateral (whether off line or online) and press releases related to the
Agreement.

(iv) Termination Based on Trademark Usage. Each Party shall be entitled to
terminate this Agreement without penalty if, in its reasonable discretion, the
use by the other Party of its Marks tarnishes, blurs, or dilutes its Marks or
misappropriates the associated goodwill and such problem is not cured within
three (3) business days of receiving notice of the issue.

 

 5 

 

 



(c) Sales and Marketing Materials License. During the Term, CleanSpark grants
Partner the non-exclusive, non-transferable, non-sublicensable, royalty-free,
limited right to:

 

(i) use the CleanSpark Materials during the Term solely in conjunction with the
marketing and promotion activities described in this Agreement for the
CleanSpark Services, and


(ii) modify certain of the CleanSpark Materials expressly designated for such
purpose by incorporating Partner's Marks, subject to CleanSpark's prior written
approval. All such modified materials will be deemed CleanSpark Materials under
this Agreement, except that CleanSpark's ownership of the CleanSpark Materials
shall not include any of Partner's Marks included therein.

 

(d)       Partner agrees that Partner will not at any time assert or claim any
interest in or do anything that may adversely affect the validity of or
ownership rights in the CleanSpark Materials or CleanSpark Marks, or any other
materials, trademark, trade name or product designation belonging to or licensed
to CleanSpark.

 

(e) User Data License. Subject to the terms and conditions of this Agreement,
Partner hereby grants to CleanSpark, a non-exclusive, worldwide, transferrable,
sublicensable, royalty-free right to use the User Data as necessary to provide
the Products to Partner and Customers, as the case may be, including without
limitation, to communicate with Customers regarding the Products. Partner
represents that it has the right to grant the foregoing rights to CleanSpark.

 

7.Confidentiality and Non-Disclosure.

 

(a) Mutual Obligations. Each Party shall hold the other Party's Confidential
Information in confidence and shall not disclose such Confidential Information
to third parties nor use the other Party's Confidential Information for any
purpose other than as required to perform its obligations under this Agreement.

 

(b) Exceptions. Confidentiality obligations described in Section 7(a) shall not
apply to Confidential Information which: (i) is already known by the receiving
Party; (ii) becomes publicly known through no act, fault, or omission of the
receiving Party; (iii) is lawfully received by the receiving Party from a third
party without any restriction on disclosure or use; or (iv) is independently
developed by the receiving Party without reference to the Confidential
Information. In addition, if Confidential Information is required to be
disclosed by a court, government agency, regulatory requirement, or similar
disclosure requirement, the Party subject to such requirement shall immediately
notify the disclosing Party upon learning of the existence or likely existence
of such requirement and shall use reasonable efforts to avoid such disclosure
and, if necessary, use reasonable efforts to obtain confidential treatment or
protection by order of any disclosed Confidential Information.

 

(c) The Parties' respective obligations to maintain the confidentiality of
information disclosed hereunder shall survive the expiration or early
termination of this Agreement or until such time as such information becomes
public information through no fault of the receiving party.


(d) Subscriber Data. CleanSpark and Partner each acknowledge that it shall not
make any use of the Subscriber Data except as necessary for permitted use of the
Products by Customers and/or Subscribers.

 

8.Term and Termination.

 

(a) Term. This Agreement shall commence as of the Effective Date and shall
remain in effect for a period of one (1) year from the Effective Date (the
"Initial Term"). The Agreement shall thereafter automatically renew for
successive one (1) year periods (each a "Renewal Term"; all such Renewal Terms
together with the Initial Term, the "Term"), unless either Party delivers
written notice of non-renewal to the other Party at least one hundred and eighty
(180) days prior to expiration of the then-current Term. Such notice of
termination cannot be given by Partner during the first 365 days of the
agreement.


(b) Termination. This Agreement may be terminated as follows: (i) by either
Party in the event the other Party materially breaches any of the provisions
hereof, and such breach is not curable, in which case this Agreement shall be
immediately terminable by the non-breaching Party upon delivery of written
notice to other Party (any violation of the Confidentially and Non-Disclosure
provisions hereof shall constitute a non-curable breach); or (ii) immediately by
either Party in the event that the other Party becomes insolvent, files or is
forced to file any petition in bankruptcy, or makes an assignment for the
benefit of its creditors. (iii) upon written notice and further defined in
section 8(a)

 



 6 

 

 
(c) Effect of Termination. Any termination of this Agreement shall not release a
Party from paying any fees owed to the other party for any periods prior to or
after termination. Upon termination of this Agreement for any such reason, all
rights granted herein shall immediately cease and Partner shall immediately end
all marketing and promotion of the Products. Additionally, Partner shall
immediately delete, destroy or return all originals and copies of any CleanSpark
Confidential Information, including without limitation all documentation,
manuals, instructions and other information associated with the products and
services, and upon request, provide CleanSpark with certification thereof.
Without in any way limiting the foregoing, the Parties agree that following
termination of this Agreement, CleanSpark may continue to make the Products
available directly to Customers, without any liability or obligation to Partner.
The provisions of Sections 1, 6, 7, 8, 9, 10, 11, 12, and 13 shall survive the
termination or expiration of this Agreement.

 

9.Representations and Warranties; Disclaimer


(a) General. Each Party each represents and warrants to the other Party that, as
of the Effective Date and for as long as this Agreement is in effect, such party
is: (i) duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it was organized; (b) is duly qualified and in good
standing as a foreign corporation in every state in which the character of its
business requires such qualifications; (c) has the power to own its property and
to carry on its business as now being conducted; (d) the execution and delivery
of this Agreement and compliance with all provisions of this Agreement are
within the corporate power and authority of Party; and (e) this Agreement, once
executed, shall constitute a valid and binding obligation of such Party,
enforceable in accordance with its terms.

 

(b) DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
HEREBY SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING ANY OF ITS PRODUCTS OR SERVICES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND ANY IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE. CLEANSPARK
MAKES NO WARRANTY THAT THE PRODUCTS WILL MEET USER REQUIREMENTS OR THAT USE OF
THE PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE.

 

10.Indemnification. Partner shall indemnify, defend and hold harmless CleanSpark
against all damages, claims, liabilities, losses and other expenses, including,
without limitation, reasonable attorneys’ fees and costs, that in any way arise
out of or relate to a third party claim (i) rising from the negligent or willful
acts or omissions of Partner; (b) alleging that Partner has infringed any third
party Intellectual Property rights; (c) alleging that Partner has violated or
caused CleanSpark to violate applicable law; (d) arising from Partner’s
compliance with any of CleanSpark’s requirements with respect to CleanSpark’s
Products; or (e) arising from Partner’s transactions with End Users. In the
event Partner fails to promptly indemnify and defend such claims and/or pay
CleanSpark’s expenses as provided above, CleanSpark shall have the right to
defend itself, and in that case, Partner shall reimburse CleanSpark for all of
its reasonable attorneys’ fees, costs and damages incurred in settling or
defending such claims within thirty (30) days of each of CleanSpark’s written
requests.

 

11.Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EXCEPT FOR (A) PARTNER’S VIOLATION OF CLEANSPARK’S INTELLECTUAL
PROPERTY RIGHTS, (B) PARTNER’S VIOLATION OF THE CONFIDENTIALITY OBLIGATIONS
HEREUNDER, OR (C) PARTNER’S INDEMNIFICATION OBLIGATIONS HEREUNDER, NEITHER PARTY
SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR NOT, THAT ARE IN ANY WAY RELATED TO
THIS AGREEMENT, THE BREACH THEREOF, THE USE OR INABILITY TO USE THE PRODUCTS,
THE RESULTS GENERATED FROM THE USE OF THE PRODUCTS, ANY TRANSACTIONS RESULTING
FROM THIS AGREEMENT, LOSS OF GOODWILL OR PROFITS, LOST BUSINESS HOWEVER
CHARACTERIZED AND/OR FROM ANY OTHER CAUSE WHATSOEVER. IN ADDITION, CLEANSPARK’S
ENTIRE LIABILITY TO PARTNER, WHETHER IN TORT, CONTRACT, OR OTHERWISE, SHALL NOT
EXCEED THE TOTAL AMOUNTS PAID BY CLEANSPARK TO PARTNER UNDER THIS AGREEMENT
DURING THE SIX (6) MONTHS PRECEDING ANY CLAIM. PARTNER HEREBY EXPRESSLY
ACKNOWLEDGES THAT THE FOREGOING LIMITATION HAS BEEN NEGOTIATED BY THE PARTIES
AND REFLECTS A FAIR ALLOCATION OF RISK.

 

12.Insurance. Partner shall maintain during the term hereof reasonable levels of
commercial general liability insurance and insurance coverage for its employees,
contractors and agents (“Workers”) and shall defend, indemnify and hold
CleanSpark harmless from and against any and all demands, claims, suits,
proceedings, damages, losses and liabilities (including reasonable attorneys’
fees and expenses) relating to Partner’s Workers or attributable to the acts or
omissions of Partner or its Workers.

 

13.Miscellaneous Provisions.


(a) Relationship of the Parties. The Parties are independent contractors and
have no power or authority to assume or create any obligation or responsibility
on behalf of each other. This Agreement will not be construed to create or imply
any partnership, agency, or joint venture.

 



 7 

 


(b) Exclusive. This Agreement shall create an exclusive relationship between
Partner and CleanSpark for business inside the country of Costa Rica.


(c) Expenses. Except as otherwise specified herein or as otherwise mutually
agreed upon by the Parties, each Party will bear its own costs of performing
under this Agreement.


(d) Taxes. Each Party shall be liable for all taxes, duties, levies or tariffs
or charges of any kind imposed by any federal, state, or local governmental
entity with respect to the net income recognized by such Party in connection
with this Agreement unless otherwise specified under a separate agreement.

 

(e) Governing Law and Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the state of Nevada, without regard to
conflicts of law principles. The Parties consent to the sole and exclusive
jurisdiction of, and venue in, the state and federal courts in or near Clark
County, Nevada for all actions arising hereunder. CLEANSPARK AND PARTNER
IRREVOCABLY WAIVE ANY AND ALL RIGHTS EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING ANY CLAIM RELATING TO OR ARISING UNDER THIS
AGREEMENT.


(f) Public Announcements. All media releases, public announcements or public
disclosures (including, but not limited to, promotional or marketing material)
by either Party relating to this Agreement are prohibited without the prior
written consent of both Parties. Such consent shall not be unreasonable
withheld. Unless such public announcement or disclosure is required by law or a
regulatory agency.


(g) Assignment; No Waiver. This Agreement binds and is for the benefit of the
successors and permitted assigns of each Party. Partner may not assign this
Agreement or any rights under it, in whole or in part, without CleanSpark's
prior written consent. Any attempt to assign this Agreement other than as
permitted above will be null and void. Failure by either Party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision.


(h) Force Majeure. Neither Party shall be responsible for any default, delay, or
failure to perform its obligations under this Agreement if such default, delay,
or failure is attributable to events beyond the reasonable control of such
party, including without limitation, acts of God, war, strikes, revolutions,
lack or failure of transportation facilities, laws or governmental regulations,
widespread epidemics or contagion, quarantine restrictions, floods, fires,
earthquakes, unusually severe weather conditions, and labor disputes.
Obligations hereunder, however, shall in no event be excused but shall be
suspended only until the cessation of any cause of such default, delay, or
failure.


(i) Sole Responsibility. Partner acknowledges that: (i) the Products and any
related services may be subject to temporary shutdowns due to cause beyond
CleanSpark's reasonable control; and (ii) subject to the terms of this
Agreement, CleanSpark retains sole right and control over the development,
content and conduct of its products and services.


(j) [Intentionally left blank]


(k) Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes any prior
oral, written or online agreements. If Partner has previously entered into a
"Business Partner Services Agreement" (or any similar agreement) with
CleanSpark, then the Parties hereby agree that such prior agreement shall be
terminated and shall be superseded by the terms and conditions set forth herein.
Each Party acknowledges and agrees that the other has not made any
representations, warranties or agreements of any kind, except as expressly set
forth herein. This Agreement does not govern any use by Partner of the Products
and any use by Partner of the Products shall be governed by the User Agreements
and any other agreement Partner agrees to in connection with its use of such
Products.


(l) Severability. If any provision of this Agreement shall be held illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.


(m) Notices. All notices required or permitted to be given under this Agreement
(each a “Notice”) will be in writing and addressed to the Party to which such
Notice is given at the address appearing below, and will be delivered by
overnight mail, equivalent international carrier guaranteeing overnight
delivery, or by electronic mail delivery receipt requested. Any such Notice will
be deemed received and effective on the next business day following the date
such Notice is dispatched by carrier or upon receipt of the electronic delivery
acknowledgment. Notices will be sent to the attention of:

 

 8 

 

 



If to CleanSpark:

 

CleanSpark, Inc.

Attention: CEO

8475 S. Eastern Ave. Suite 200

Las Vegas, NV 89123



If to Partner:

 

Sunshine Energy, Corp

Attention: Eduardo Kopper

Aptdo 123-1250


(n) Further Assurances. Both Parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

 

(o) Counterparts. The Agreement may be executed in multiple counterparts, each
of which shall be an original and together which shall constitute one and the
same instrument.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

CLEANSPARK: PARTNER:

 

 

CLEANSPARK, INC.

 

 

By: /s/ Zach Brandford

Name: Zach Bradford

Title: CEO

 

Sunshine Energy Corp

 

 

By: /s/ Eduardo Kopper

Name: Eduardo Kopper

Title: CEO

 

 

 



 

 

 

 

 

 

 

CALIFORNIA Headquarters

4360 Viewridge Ave, Suite C

San Diego, CA 92123

 

Web

www.cleanspark.com

 

e-Mail

info@cleanspark.com

 

 10 

 

